{¶ 47} I concur in the majority opinion. However, unlike the majority, I do not find Blakely does not apply because appellant was not sentenced to a term beyond the statutory maximum. I believe Blakely
applies when findings necessary to support imposition of consecutive sentences are required.
 {¶ 48} Nevertheless I concur in the majority decision because Blakely
does not apply retroactively to cases already final on direct review. In Re: Dean (11th Cir. 2004), 375 F. 3d. 1287, 1290.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Fairfield County Court of Common Pleas, Fairfield County, Ohio, is affirmed. Costs assessed to Appellant.